DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 7-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for ensuring the authenticity and integrity of signaling messages in an Internet Packet Exchange (IPX) transporting network. Independent claim 1 recites the uniquely distinct features of “a network element located on a sending mobile network, the network element comprising a processor configured to: generate a signaling message that includes one or more protected data fields, calculate a hash value for each of the one or more protected data fields, combine each of the calculated hash values together using an exclusive OR (XOR) operation resulting in a combined hash value, calculate an authentication code based on the combined hash value and a key, wherein the key is an asymmetric key including a public key and a private key, add an authentication field to the signaling message, the authentication field including the authentication code, and send the signaling message to the transporting network”. Independent claim 5 recites the uniquely distinct features of “a network element located on a sending mobile network, the network element comprising a processor configured to: generate a signaling message that includes one or more protected data fields, calculate a hash value for each of the one or more protected data fields, combine each of the calculated hash values together using an exclusive OR (XOR) operation resulting in a combined hash value, calculate an authentication code based on the combined hash value and a key, wherein the key is an asymmetric key including a public key and a private key, add an authentication field to the signaling message, the authentication field including the authentication code, and send the signaling message to the transporting network, wherein the processor is further configured to append a timestamp to the combined hash value and calculate the authentication code based on the combined hash value with the appended timestamp and the key”. Independent claim 8 recites the uniquely distinct features of “a network element located on a transporting mobile network, the network element comprising a processor configured to: receive the signaling message that includes one or more protected data fields and a first authentication field, the first authentication field including a first authentication code, calculate a hash value for each of the one or more protected data fields, select at least one of the calculated hash values, combine each of the selected calculated hash values and the first authentication code together using an exclusive OR (XOR) operation resulting in a combined value, calculate a second authentication code based on the combined value and a key, add a second authentication field to the signaling message, the second authentication field includes the second authentication code, and send the signaling message to a receiving network, wherein the processor is further configured to: delete at least one of the one or more protected data fields, and combine each of the calculated hash values that were not selected and the second authentication code together using a XOR operation resulting in a second combined value, and wherein the added second authentication field includes the second combined value instead of the second authentication code”. Independent claim 9 recites the uniquely distinct features of “a network element located on a transporting mobile network, the network element comprising a processor configured to: receive the signaling message that includes one or more protected data fields and a first authentication field, the first authentication field including a first authentication code, calculate a hash value for each of the one or more protected data fields, select at least one of the calculated hash values, combine each of the selected calculated hash values and the first authentication code together using an exclusive OR (XOR) operation resulting in a combined value, calculate a second authentication code based on the combined value and a key, add a second authentication field to the signaling message, the second authentication field includes the second authentication code, and send the signaling message to a receiving network, wherein the processor is further configured to: modify at least one of the one or more protected data fields, combine each of the calculated hash values that were not selected and the second authentication code together using a XOR operation resulting in a second combined value, and wherein the added second authentication field includes the second combined value instead of the second authentication code”. Independent claim 12 recites the uniquely distinct features of “a network element located on a receiving mobile network, the network element comprising a processor configured to: receive a signaling message that includes one or more protected data fields and an original authentication field, the original authentication field including an original authentication code, and an added authentication field, the added authentication field including an added authentication code, calculate a hash value for each of the one or more protected data fields, combine all of calculated hash values and the original authentication code together using an exclusive OR (XOR) operation resulting in a combined hash value, calculate a first confirmation authentication code based on the combined selected hash value and a key associated with a transporting mobile network, wherein the key is an asymmetric key including a public key and a private key, solve for a previous hash value, the previous hash value being a result of a XOR operation between the first confirmation authentication code and the added authentication code, select at least one of the calculated hash values, combine each of the selected calculated hash values and the previous hash value together using a XOR operation resulting in a combined selected hash value, calculate a second confirmation authentication code based on the combined selected hash value and a key associated with a sending mobile network, and authenticate the received signaling message by comparing the second confirmation authentication code to the original authentication code”. The closest prior arts, Goyal et al. (US 20170012824), Sheets (US 20090077104) and Kolesnikov (US 20160050073), fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437